Case: 20-10566      Document: 00515698012         Page: 1     Date Filed: 01/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         January 7, 2021
                                  No. 20-10566                            Lyle W. Cayce
                               Conference Calendar                             Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   James Hamilton,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:19-CR-336-2


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent James Hamilton has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Hamilton has filed a response. The record is not sufficiently developed to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10566        Document: 00515698012       Page: 2   Date Filed: 01/07/2021




                                   No. 20-10566


   allow us to make a fair evaluation of Hamilton’s claim of ineffective
   assistance of counsel; we therefore decline to consider the claim without
   prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Hamilton’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2